Exhibit 10.3

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO CERTAIN PORTIONS OF
THIS AGREEMENT, CONFIDENTIAL PORTIONS HAVE BEEN OMMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

PRICELINE.COM INCORPORATED 1999 OMNIBUS PLAN

 

PERFORMANCE SHARE UNIT AGREEMENT

 

THIS PERFORMANCE SHARE UNIT AGREEMENT (“Agreement”) is made as of the 4th day of
March, 2010 by and between priceline.com Incorporated, a Delaware corporation,
with its principal United States office at 800 Connecticut Avenue, Norwalk,
Connecticut 06854, and                                        (the
“Participant”).

 

WITNESSETH:

 

Pursuant to terms of the priceline.com Incorporated 1999 Omnibus Plan (the
“Plan”), the Compensation Committee of the Board has authorized this Agreement. 
The Participant has been granted as of March 4, 2010 (the “Grant Date”) the
number of performance share units (the “Performance Share Units”) set forth
below.  Unless otherwise indicated, any capitalized term used herein, but not
defined herein, shall have the meaning ascribed to such term in the Plan.  The
Performance Share Units comprising this award may be recorded in an unfunded
Performance Share Unit account in the Participant’s name maintained by the
Company.  The Participant will have no rights as a stockholder of the Company by
virtue of any Performance Share Unit awarded to the Participant until shares of
Stock (as defined below), if any, are issued to the Participant as described in
this Agreement.

 

1.                                       Definitions

 

(a)           “Company” shall mean priceline.com Incorporated, any of its
subsidiaries or affiliates.

 

(b)           “Continuous Service” shall mean the Participant’s service with the
Company or any Subsidiary or Affiliate whether as an employee, director or
consultant, which is not interrupted or terminated.

 

(c)           “Cumulative Pro Forma EBITDA” shall mean the Pro Forma EBITDA
during the Performance Period, calculated on a cumulative basis, net of any
losses.

 

(d)           “Determination Date” shall mean March 1, 2013.

 

(e)           “Disability” shall mean that (i) the Participant is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months or (ii) the Participant is, by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months,
receiving income

 

--------------------------------------------------------------------------------

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------


 

replacement benefits for a period of not less than three (3) months under an
accident and health plan covering employees of the Company.

 

(f)            “Good Reason” shall mean (i) a material diminution in the
Participant’s authority, duties or responsibilities, (ii) relocation of the
Company’s executive office in Connecticut to a location more than thirty-five
(35) miles from its current location or more than thirty-five (35) miles further
from the Participant’s residence at the time of relocation, or (iii) any
material breach of an employment agreement, if any, that is in effect at any
time between the Participant and the Company.

 

Before a termination by a Participant will constitute termination for Good
Reason, the Participant must give the Company a Notice of Good Reason within
ninety (90) calendar days following the occurrence of the event that constitutes
Good Reason.  Failure to provide such Notice of Good Reason within such 90-day
period shall be conclusive proof that the Participant shall not have Good Reason
to terminate employment.

 

Good Reason shall exist only if (A) the Employer fails to remedy the event or
events constituting Good Reason within thirty (30) calendar days after receipt
of the Notice of Good Reason from the Participant and (B) the Participant
terminates his or her employment within sixty (60) days after the end of the
period set forth in clause (A) above.  If the Participant determines that Good
Reason for termination exists and timely files a Notice of Good Reason, such
determination shall be presumed to be true and the Company will have the burden
of proving that Good Reason does not exist.

 

(g)           “Notice of Good Reason” means a written notice by the Participant
to the Company which sets forth in reasonable detail the specific reason for a
termination of employment for Good Reason and the facts and circumstances
claimed to provide a basis for such termination and is provided to the Company
in accordance with the terms set forth in Section 1(f) hereof.

 

(h)           “Performance Period” shall mean the period commencing on
January 1, 2010 and ending on December 31, 2012.

 

(i)            “Plan Year” shall mean the calendar year.

 

(j)            “Pro Forma EBITDA” shall mean the Company’s domestic operating
income, excluding domestic depreciation and amortization expense, and including
domestic foreign currency transactions and other expenses, but excluding gains
or losses related to foreign currency contracts where the Company hedges
currency exposure related to its international business, all determined in
accordance with U.S. GAAP, adjusted to exclude the impact of those items
excluded from the non-GAAP financial metric “pro forma EBITDA,” as publicly
disclosed annually or quarterly, as applicable, by the Company in connection
with the Company’s annual and quarterly earnings announcements.  Pro Forma
EBITDA as publicly disclosed typically excludes and/or includes items that are,
among other things, non-cash in nature, or related to unusual or non-recurring
events, or in response to changes in laws or regulations, or to account for
gains, losses or expenses determined to be extraordinary or unusual in nature or
infrequent in occurrence, or are unpredictable as to amount or timing, not
driven by core operating results and

 

--------------------------------------------------------------------------------

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

2

--------------------------------------------------------------------------------


 

render comparisons with prior periods less meaningful, or related to the
acquisition of a business or the disposition of a business or a segment of a
business, or related to a change in accounting principles.  Pro forma EBITDA
shall also be adjusted (i) to include 100% of the gross profit related to
domestic hotel room bookings made using Booking.com’s hotel room supply, (ii) to
exclude the financial results from any acquisition or to include the prospective
forecasted results for any disposition of a business or a segment of a business
made during the Performance Period, and (iii) to exclude the on-going impact of
change in accounting principles.  Notwithstanding the foregoing, in determining
Pro Forma EBITDA, the Committee shall have the authority to make additional
adjustments that it considers, in its good faith judgment, necessary to maintain
the intent and principles consistent with the foregoing adjustments.

 

(k)           “Stock” shall mean shares of common stock, par value $0.008, of
the Company.

 

(l)            “Target Amount” shall have the meaning given such term under
Section 2.

 

(m)          “Vesting Factor” means the factor by which to multiply the Target
Amount determined in accordance with the following table:

 

If the Cumulative Pro Forma EBITDA for the
Performance Period is:

 

Then the Vesting Factor or Vesting
Factor Range is:

[***]

 

1x

[***]

 

1x to 2x

[***]

 

2x

 

2.                                       The Grant

 

Subject to the terms and conditions set forth herein, the Participant is granted
                     (                    ) Performance Share Units as of the
Grant Date (the “Target Amount”).

 

3.                                       Vesting; Effect of Termination of
Continuous Service; Change in Control

 

(a)           Vesting at End of Performance Period.  If the Participant remains
in Continuous Service through and including the Determination Date and no Change
in Control occurs prior to the Determination Date, then the Participant shall be
entitled to receive a number of shares of Stock determined by multiplying the
Target Amount by the Applicable Vesting Factor.  The “Applicable Vesting Factor”
shall be equal to either (i) the sole Vesting Factor that corresponds to the
actual Cumulative  Pro Forma EBITDA set forth in the table in Section 1(m) above
in the event there is no Vesting Factor Range, or (ii) the sum of (A) the lowest
Vesting Factor in the applicable Vesting Factor Range that corresponds to the
actual Cumulative Pro Forma EBITDA set forth in the table in Section 1(m) above,
plus (B) the ProRata Vesting Factor Increase.  The “ProRata Vesting Factor
Increase” is the quotient of (1) the excess of the actual Cumulative Pro Forma
EBITDA over the lowest Cumulative Pro Forma EBITDA in the range of numbers in
which the actual Cumulative Pro Forma EBITDA falls (set forth in the table in
Section 1(m) above), divided by (2) the result of a fraction, the numerator of
which is the difference between the lowest and highest Cumulative Pro Forma
EBITDA in the range of numbers in which the

 

--------------------------------------------------------------------------------

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

3

--------------------------------------------------------------------------------


 

actual Cumulative Pro Forma EBITDA falls (set forth in the table in
Section 1(m) above), and the denominator of which is the difference between the
lowest and highest applicable Vesting Factor in the applicable Vesting Factor
Range (set forth in the table in Section 1(m) above).  All shares of Stock to be
issued to the Participant under this Section 3(a), if any, shall be issued to
the Participant as soon as practicable after the Determination Date but in no
event later than March 15, 2013.  If the Participant becomes entitled to any
shares of Stock under this Section 3(a), he or she shall not be entitled to
receive any shares of Stock under any other subsection of this Section 3.

 

(b)           Termination for Cause.  If, prior to the Determination Date, the
Participant’s Continuous Service is (i) terminated by the Company for Cause or
(ii) voluntarily terminated by the Participant other than on account of Good
Reason, death or Disability, then the Participant shall receive no shares of
Stock under this Agreement.

 

(c)           Termination Prior to a Change in Control.  If, prior to the
Determination Date and prior to a Change in Control, the Participant’s
Continuous Service is terminated by the Company other than for Cause or by the
Participant on account of Good Reason, death or Disability, then the
Participant’s Performance Share Unit number shall be determined (or that of the
Participant’s designated beneficiary in the event of the Participant’s death) in
accordance with Exhibit 1, and the Participant shall at the time of such
termination be vested in a number of shares of Stock determined by the product
of (i) such Performance Share Unit number, multiplied by (ii) a fraction, the
numerator of which is the lesser of 36 or the number of full months completed
since January 1, 2010 as of the date of such termination, and the denominator of
which is 36.  Subject to Section 3(f), all shares of Stock to be issued to the
Participant under this Section 3(c), if any, shall be issued to the Participant
(or the Participant’s designated beneficiary in the event of the Participant’s
death) as soon as practicable after the Participant’s Continuous Service is
terminated but in no event later than March 15 of the calendar year following
the calendar year in which the Participant’s Continuous Service is terminated
(or, if the Participant’s Continuous Service is terminated on or after
January 1, 2013, March 15, 2013).  If the Participant becomes entitled to any
shares of Stock under this Section 3(c), he or she shall not be entitled to
receive any shares of Stock under any other subsection of this Section 3.

 

(d)           Change in Control.  If a Change in Control occurs prior to the
Determination Date and the Participant remains in Continuous Service through and
including the Determination Date, then the Participant’s Performance Share Unit
number shall be determined in accordance with Exhibit 1, and the Participant
shall be vested in (i) if the Change in Control occurs prior to January 1, 2013,
the sum of (A) a number of shares of Stock determined by multiplying such
Performance Share Unit number by a fraction, the numerator of which is the
lesser of 36 and the number of full months completed since January 1, 2010 as of
the date of such Change in Control, and the denominator of which is 36, and
(B) a number of shares of Stock equal to the product of the Target Amount,
multiplied by the fraction, the numerator of which is the number of full months
that have been completed during the period commencing on the Change in Control
and ending on December 31, 2012 (plus one (1) if the Change in Control occurs on
any day of the month other than the first or last day), and the denominator of
which is 36, or (ii) if the Change in Control occurs on or after January 1,
2013, a number of shares of Stock equal to the Performance Share Unit number. 
All shares of Stock to be issued to the Participant under this Section 3(d), if
any, shall be issued to the Participant as soon as practicable after the

 

--------------------------------------------------------------------------------

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

4

--------------------------------------------------------------------------------


 

Determination Date but in no event later than March 15, 2013.  If the
Participant becomes entitled to any shares of Stock under this Section 3(d), he
or she shall not be entitled to receive any shares of Stock under any other
subsection of this Section 3.

 

(e)           Termination Coincident with or Following a Change in Control.  If
a Change in Control occurs prior to the Determination Date, and the
Participant’s Continuous Service is terminated prior to the Determination Date
in connection with such Change in Control or following such Change in Control by
the Company other than for Cause or by the Participant on account of Good
Reason, death or Disability, then the Participant’s Performance Share Unit
number (or that of the Participant’s designated beneficiary in the event of the
Participant’s death) shall be determined in accordance with Exhibit 1, and the
Participant shall be vested at the time of such termination in (i) if the
termination occurs prior to January 1, 2013, the sum of (A) a number of shares
of Stock determined by multiplying such Performance Share Unit number by a
fraction, the numerator of which is the lesser of 36 and the number of full
months completed since January 1, 2010 as of the effective date of such Change
in Control, and the denominator of which is 36, and (B) a number of shares of
Stock equal to the product of the Target Amount, multiplied by the fraction, the
numerator of which is the number of full months that have been completed during
the period commencing on the effective date of the Change in Control and ending
on the earlier of December 31, 2012 or the date of such termination (plus one
(1) if the termination occurs on any day of the month other than the first or
last day), and the denominator of which is 36, or (ii) if the termination occurs
on or after January 1, 2013, a number of shares of Stock equal to the
Performance Share Unit number.  Subject to Section 3(f), all shares of Stock to
be issued to the Participant under this Section 3(e) as a result of the
Participant’s termination of Continuous Service on or after the effective date
of the Change in Control, if any, shall be issued to the Participant (or the
Participant’s designated beneficiary in the event of the Participant’s death) as
soon as practicable after the Participant’s Continuous Service is terminated but
in no event later than March 15 of the calendar year following the calendar year
in which the Participant’s Continuous Service is terminated.  If the Participant
becomes entitled to any shares of Stock under this Section 3(e), he or she shall
not be entitled to receive any shares of Stock under any other subsection of
this Section 3.

 

(f)            Notwithstanding anything in this Agreement to the contrary, if
the Participant is a “specified employee” (within the meaning of Section 409A of
the Code) and the issuance of the shares of Stock pursuant to Sections 3(c) and
3(e) is considered to be a “deferral of compensation” (as such phrase is defined
for purposes of Section 409A of the Code), then the Participant’s date of
issuance of the shares of Stock shall be the date that is the first day of the
seventh month after the date of the Participant’s “separation from service” with
the Company (determined in accordance with Section 409A of the Code).

 

(g)           For purposes of calculations made under this Section 3, results
shall be rounded to the nearest 100th using the common rounding method (i.e.,
increase the last digit by 1 if the next digit is 5 or more).

 

4.                                       Nontransferability of Grant

 

Except as otherwise provided herein or in the Plan, no Performance Share Units
shall be assigned, negotiated, pledged, or hypothecated in any way or be subject
to execution, attachment

 

--------------------------------------------------------------------------------

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

5

--------------------------------------------------------------------------------


 

or similar process.  No transfer of the Participant’s rights with respect to
such Performance Share Units, whether voluntary or involuntary, by operation of
law or otherwise, shall be permitted.  Immediately upon any attempt to transfer
such rights, such Performance Share Units, and all of the rights related
thereto, shall be forfeited by the Participant.

 

5.                                       Distribution and Voting Rights

 

Performance Share Units shall have no distribution, dividend or voting rights.

 

6.                                       Stock; Adjustment Upon Certain Events

 

(a)           Stock to be issued under this Agreement, if any, shall be made
available, at the discretion of the Board, either from authorized but unissued
Stock, from issued Stock reacquired by the Company or from Stock purchased by
the Company on the open market specifically for this purpose.

 

(b)           The existence of this Agreement and the Performance Share Units
granted hereunder shall not affect in any way the right or power of the Board or
the stockholders of the Company to make or authorize any adjustment,
recapitalization, reorganization or other change in the Company’s capital
structure or its business, any merger or consolidation of the Company or any
affiliate, any issue of bonds, debentures, preferred or prior preference stocks
ahead of or affecting the Stock, the authorization or issuance of additional
shares of Stock, the dissolution or liquidation of the Company or any affiliate
or sale or transfer of all or part of the assets or business of the Company or
any affiliate, or any other corporate act or proceeding.

 

(c)           Upon a Change in Control, the purchaser(s) of the Company’s assets
or stock or the surviving entity in a merger or consolidation may, in his, her
or its discretion, deliver to the Participant the same kind of consideration
that is delivered to the stockholders of the Company as a result of such Change
in Control, or the Board may cancel all outstanding Performance Share Units in
exchange for consideration in cash or in kind which consideration in both cases
shall be determined by the Board.

 

(d)           In the event of any dividend or other distribution (whether in the
form of cash, Stock, or other property), recapitalization, Stock split, reverse
split, reorganization, merger, consolidation, spin-off, combination, repurchase,
or share exchange, or other similar corporate  transaction or event that affects
the Stock such that an adjustment is required in order to prevent dilution or
enlargement of the rights of holders of Performance Share Units under the Plan,
then the Committee shall make such equitable changes or adjustments to any or
all of (i) the number and kind of shares of Stock or other property (including
cash) that may thereafter be issued in connection with the Performance Share
Units granted under the Plan, (ii) the number and kind of shares of Stock or
other property (including cash) issued or issuable in respect of outstanding
Performance Share Units, (iii) performance targets, and (iv) any individual
limitations applicable to the Performance Share Units granted under the Plan.

 

7.                                       Determinations

 

The Committee (by proper delegation or otherwise) shall determine the extent to
which an award has been earned, if at all, in accordance with Section 3 of this
Agreement on or prior to

 

--------------------------------------------------------------------------------

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

6

--------------------------------------------------------------------------------


 

the Determination Date.  Such determination and all other determinations,
interpretations or other actions made or taken pursuant to the provisions of
this Agreement by the Committee in good faith shall be final, conclusive and
binding for all purposes and upon all persons, including, without limitation,
the Participant and the Company, and their respective heirs, executors,
administrators, personal representatives and other successors in interest.

 

8.                                       Other Conditions

 

The transfer of any Stock under this Agreement, if any, shall be effective only
at such time as counsel to the Company shall have determined that the issuance
and delivery of such Stock is in compliance with all applicable laws,
regulations of governmental authority and the requirements of any securities
exchange on which Stock is traded.

 

9.                                       Withholding Taxes

 

The Participant shall be liable for any and all taxes and contributions of any
kind required by law to be withheld with respect to the delivery of any shares
of Stock under this Agreement.  The Participant agrees that the Participant’s
employer may, in its discretion, (a) require the Participant to remit to the
Company on the date on which the Participant becomes the owner of shares of
Stock under this Agreement cash in an amount sufficient to satisfy all
applicable required withholding taxes and social security contributions related
to such vesting, (b) deduct from his or her regular salary payroll cash, on a
payroll date coincident with or following the date on which the Participant
becomes the owner of shares of Stock under this Agreement, in an amount
sufficient to satisfy such obligations, or (c) withhold from the total number of
shares of Stock the Participant is to receive on a determination date a number
of shares that has a total value equal to the amount necessary to satisfy any
and all such withholding tax obligations.

 

10.                                 Distribution of Stock

 

Subject to Section 8, the Company shall cause the Participant to be the record
owner of any shares of Stock to which the Participant becomes entitled to
receive under this Agreement in accordance with the payment terms described in
Section 3.

 

11.                                 Incorporation of the Plan

 

The Plan, as it exists on the date of this Agreement and as amended from time to
time, is hereby incorporated by reference and made a part hereof, and the
Performance Share Units and this Agreement shall be subject to all terms and
conditions of the Plan.  In the event of any conflict between the provisions of
this Agreement and the provisions of the Plan, the terms of the Plan shall
control, except as expressly stated otherwise.

 

12.                                 Miscellaneous

 

(a)           This Agreement shall inure to the benefit of and be binding upon
the parties hereto and their respective heirs, personal legal representatives,
successors, trustees, administrators, distributees, devisees and legatees.  The
Company shall assign to, and require, any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Company to expressly assume and agree

 

--------------------------------------------------------------------------------

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

7

--------------------------------------------------------------------------------


 

in writing to perform this Agreement.  Notwithstanding the foregoing, this
Agreement may not be assigned by the Participant.

 

(b)           The Participant acknowledges that the Company intends for the
information contained in Section 1(m) and Exhibit 1 hereof to remain
confidential.  Notwithstanding any other provision hereof, the Participant’s
entitlement to any award or payment hereunder is contingent upon the Participant
maintaining the confidentiality of the information contained in Section 1(m) and
Exhibit 1.  The Participant agrees that he or she shall not disclose or cause
the disclosure of such information and shall hold such information confidential.

 

(c)           No modification or waiver of any of the provisions of this
Agreement shall be effective unless in writing and signed by the party against
whom it is sought to be enforced.  To the extent applicable, it is intended that
this Agreement comply with the provisions of Section 409A of the Code, so that
the income inclusion provisions of Section 409A(a)(1) of the Code do not apply
to the Participant.  This Agreement shall be administered in a manner consistent
with this intent.  References to Section 409A of the Code will also include any
regulations or any other formal guidance promulgated with respect to such
Section by the U.S. Department of the Treasury or the Internal Revenue Service.

 

(d)           This Agreement may be executed in one or more counterparts, all of
which taken together shall constitute one agreement.

 

(e)           The failure of any party hereto at any time to require performance
by another party of any provision of this Agreement shall not affect the right
of such party to require performance of that provision, and any waiver by any
party of any breach of any provision of this Agreement shall not be construed as
a waiver of any continuing or succeeding breach of such provision, a waiver of
the provision itself, or a waiver of any right under this Agreement.

 

(f)            The headings of the sections of this Agreement have been inserted
for convenience of reference only and shall in no way restrict or modify any of
the terms or provisions hereof.

 

(g)           The Company shall pay all fees and expenses necessarily incurred
by the Company in connection with this Agreement and will from time to time use
its reasonable efforts to comply with all laws and regulations which, in the
opinion of counsel to the Company, are applicable thereto.

 

(h)           All notices, consents, requests, approvals, instructions and other
communications provided for herein shall be in writing and validly given or made
when delivered, or on the second succeeding business day after being mailed by
registered or certified mail, whichever is earlier, to the persons entitled or
required to receive the same, at the addresses set forth at the heading of this
Agreement or to such other address as either party may designate by like
notice.  Notices to the Company shall be addressed to its principal office,
attention of the Company’s General Counsel.

 

(i)            The Plan and this Agreement constitute the entire Agreement and
understanding between the parties with respect to the matters described herein
and supersede all prior and

 

--------------------------------------------------------------------------------

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

8

--------------------------------------------------------------------------------


 

contemporaneous agreements and understandings, oral and written, between the
parties with respect to such subject matter.

 

(j)            This Agreement shall be governed and construed and the legal
relationships of the parties determined in accordance with the laws of the state
of Delaware without reference to principles of conflict of laws.

 

(k)           The Company represents and warrants that it is duly authorized by
its Board and/or the Committee (and by any other person or body whose
authorization is required) to enter into this Agreement, that there is no
agreement or other legal restriction which would prevent it from entering into,
and carrying out its obligations under, this Agreement, and that the officer
signing this Agreement is duly authorized and empowered to sign this Agreement
on behalf of the Company.

 

--------------------------------------------------------------------------------

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

PRICELINE.COM INCORPORATED

 

 

Jeffery Boyd

Chief Executive Officer

 

--------------------------------------------------------------------------------

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

10

--------------------------------------------------------------------------------


 

Exhibit 1

 

The Performance Share Unit number shall be determined in accordance with this
Exhibit 1 if, prior to the Determination Date, a Change in Control occurs and/or
the Participant’s Continuous Service terminates.  If no Change in Control occurs
or the Participant’s Continuous Service does not terminate prior to the
Determination Date, the Performance Share Unit number shall be determined in
accordance with the table in Section 1(m) hereof.  Upon any date of
determination before the Determination Date as set forth in the Agreement or in
connection with a determination pursuant to Section 3(d) hereof, the
Participant’s Performance Share Unit number shall be determined as of the most
recently completed fiscal quarter for the period commencing January 1, 2010. 
Such Performance Share Unit number shall be equal to the product of (1) the
Target Amount, multiplied by either (2)(a) the sole Mid-Period Vesting Factor
under the column with the heading “Mid-Period Vesting Factor Ranges” in the
chart below corresponding to the actual Cumulative Pro Forma EBITDA per
applicable quarter for which the determination is made or (b) the sum of (i) the
lowest Mid-Period Vesting Factor in the applicable Mid-Period Vesting Factor
Range corresponding to the actual Cumulative Pro Forma EBITDA per applicable
quarter for which the determination is made, plus (ii) the ProRata Mid-Period
Vesting Factor Increase.

 

The “ProRata Mid-Period Vesting Factor Increase” means the quotient of (1) the
excess of the actual Cumulative Pro Forma EBITDA over the lowest Cumulative Pro
Forma EBITDA within the specified range per the applicable quarter for which the
determination is made, divided by (2) the result of a fraction, the numerator of
which is the difference between the lowest and highest Cumulative Pro Forma
EBITDA within such specified range per the applicable quarter for which the
determination is made, and the denominator of which is the difference between
the lowest and highest specified Mid-Period Vesting Factor for such quarter.

 

--------------------------------------------------------------------------------

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

11

--------------------------------------------------------------------------------


 

All amounts are in millions of U.S. dollars.

 

Cumulative
Pro Forma
EBITDA
per
specified
quarter

 

1st fiscal
quarter
completed
since
l/l/10

 

2nd fiscal
quarter
completed
since
l/l/10

 

3rd fiscal
quarter
completed
since
l/l/10

 

4th fiscal
quarter
completed
since
l/l/10

 

5th fiscal
quarter
completed
since
1/l/10

 

6th fiscal
quarter
completed
since
1/1/10

 

7th fiscal
quarter
completed
since
1/1/10

 

8th fiscal
quarter
completed
since
l/l/10

 

9th fiscal
quarter
completed
since
1/1/10

 

10th fiscal
quarter
completed
since
1/1/10

 

11th fiscal
quarter
completed
since
1/1/10

 

12th fiscal
quarter
completed
since
1/1/10

 

Mid-
Period
Vesting
Factor
Ranges
(Earned
shares as
a factor
of the
Target
Amount)

Less than

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

Equals 1x

Equal to or greater than

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

Equals 1x to 2x

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

But less than

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

Equal to or greater than

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

Equals 2x

 

--------------------------------------------------------------------------------

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------